t c memo united_states tax_court bernard r shepherd and desiree shepherd petitioners v commissioner of internal revenue respondent docket no filed date bernard r shepherd and desiree shepherd pro sese kristina l rico for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax the issue for decision is whether petitioners are entitled to exclude from gross_income under sec_108 b discharge_of_indebtedness income of dollar_figure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in new jersey in date petitioners’ credit card company capital one bank usa n a capital one referred petitioners’ delinquent account to an outside collection agency the principal loan balance due on petitioners’ capital one account at the time of the referral was dollar_figure petitioners entered into a settlement agreement with the outside collection agency agreeing to settle their capital one loan balance for dollar_figure petitioners made payments totaling dollar_figure from march to date the outside collection agency then notified capital one that petitioners had paid the full amount required by the settlement agreement capital one coded petitioners’ account as settled in full and discharged the remaining liability on date 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure in date capital one issued to mr shepherd a form 1099-c cancellation of debt showing that dollar_figure of indebtedness had been canceled on date petitioners did not report the dollar_figure as income on their joint federal_income_tax return the parties did not dispute the fair market values of the following of petitioners’ assets immediately before petitioners’ discharge asset fair_market_value cash cars computers household goods tools jewelry clothing books life_insurance investments boat total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure likewise the parties did not dispute the amounts of the following of petitioners’ liabilities liability amount principal_residence mortgage beach house mortgage dollar_figure dollar_figure real_estate_taxes credit card debt car debt utilities loan from new jersey public employees retirement_system miscellaneous bills total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the parties disagree about the values of three assets which are not included in the above lists during petitioners owned a house in mullica hill new jersey principal_residence and a house in brigantine new jersey beach house petitioners continued to own these houses at the time of trial in the parties disagree about the values of these two houses they also disagree about the value of mr shepherd’s pension in the new jersey public employees retirement_system pers opinion the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that the determinations are in error rule a 290_us_111 income_from_discharge_of_indebtedness is included within the broad definition of income sec_61 sec_108 provides certain exceptions to sec_61 sec_108 excludes discharge_of_indebtedness income from gross_income if the discharge occurs when the taxpayer is insolvent the amount of income excluded under sec_108 shall not exceed the amount by which the taxpayer is insolvent sec_108 the term insolvent means the excess of liabilities over the fair_market_value of assets sec_108 whether a taxpayer is insolvent and the amount by which the taxpayer is insolvent is determined on the basis of the taxpayer’s assets and liabilities immediately before the discharge id respondent acknowledges that petitioners correctly listed the fair market values of most of their assets and liabilities petitioners and respondent dispute whether petitioners met their burden of proving the fair market values of the beach house and the principal_residence which were petitioners’ largest assets additionally petitioners and respondent dispute whether mr shepherd’s pension is an asset for purposes of determining whether petitioners are insolvent under sec_108 burden_of_proof regarding the fair market values of the beach house and the principal_residence the burden of proving insolvency under sec_108 is on petitioners bressi v commissioner tcmemo_1991_651 tax ct memo lexis at citing rule a and 290_us_111 aff’d without published opinion 989_f2d_486 3d cir therefore petitioners have the burden of proving the fair_market_value of all their assets immediately before the discharge see sec_108 beach house respondent argues that petitioners have not met their burden of proving the fair_market_value of their beach house immediately before the discharge petitioners contend they offered sufficient evidence to prove that the fair_market_value of the beach house was approximately dollar_figure to support the fair_market_value of their beach house petitioners offered into evidence a civil_action stipulation of settlement settlement between petitioners and the city of brigantine the settlement provides that the value of the beach house for local property_tax purposes is dollar_figure for the tax_year petitioners signed the settlement on date 2in some cases the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 however petitioners have not argued that the burden_of_proof should shift to respondent nor have they produced credible_evidence as required by sec_7491 therefore we hold that the burden_of_proof does not shift to respondent 3at trial mr shepherd testified that petitioners purchased the beach house in for dollar_figure petitioners offered into evidence a wells fargo monthly mortgage statement for the beach house loan showing the unpaid principal balance of dollar_figure on date this court has held previously that a value placed upon property for the purpose of local taxation unsupported by other evidence cannot be accepted as determinative of fair_market_value for federal_income_tax purposes in the absence of evidence of the method used in arriving at that valuation 61_tc_424 n see gilmartin v commissioner tcmemo_1973_ tax ct memo lexi sec_40 at bishop v commissioner tcmemo_1962_146 tax ct memo lexi sec_163 at the settlement does not describe the beach house nor the method used to determine the value of the beach house additionally the settlement shows the beach house’s valuation for tax purposes for whereas petitioners’ debt was discharged on date as a result we find that the settlement is not convincing evidence of the fair_market_value of the beach house immediately before petitioners’ discharge at trial mr shepherd testified that in his opinion the value of the beach house immediately before the discharge was approximately dollar_figure mr shepherd’s valuation testimony was allegedly based on comparable sales that he assembled for the purpose of a property_tax appeal apparently this was for the tax_year which was at least two years after the discharge on date while comparable sales can be persuasive evidence of fair_market_value see 763_f2d_891 7th cir petitioners neither offered into evidence nor described in detail the comparable sales or their dates in order to corroborate mr shepherd’s testimony the court would need to review the comparable sales to determine whether a proper valuation methodology was used and that the comparable sales occurred in close proximity to the date of discharge as a result we find that mr shepherd’s testimony is not convincing evidence of the fair_market_value of the beach house immediately before petitioners’ discharge accordingly we find that petitioners did not meet their burden of proving the fair_market_value of the beach house immediately before the discharge principal_residence respondent argues that petitioners have not met their burden of proving the fair_market_value of the principal_residence immediately before the discharge petitioners contend they offered sufficient evidence to prove that the fair_market_value of the principal_residence was dollar_figure immediately before the discharge 4at trial mr shepherd testified that petitioners obtained a dollar_figure mortgage on the principal_residence in mr shepherd further testified that in the approximate appraised value of the principal_residence was dollar_figure petitioners offered into evidence a chase monthly mortgage statement showing the unpaid principal balance on the principal_residence loan was dollar_figure on date petitioners offered the following evidence to support their valuation a letter dated date from chase home finance llc chase showing the value of the principal_residence and a final preliminary tax bill tax bill petitioners applied for a loan modification for the principal_residence through the federal home affordable modification program hamp as part of chase’s review to determine whether petitioners’ loan qualified for a hamp modification chase had to value petitioners’ principal_residence in a letter chase informed petitioners that an exterior broker price opinion appraisal was used to value the property as of date at dollar_figure sec_108 requires that the fair_market_value of a taxpayer’s assets be determined immediately before the discharge chase determined the fair_market_value of the principal_residence as of date almost three years after the date of petitioners’ discharge furthermore the letter from chase does not describe the property nor explain even briefly the methodology used to determine its value we find that chase’s valuation of the principal_residence as of date is not 5the letter from chase does not explain what exterior broker price opinion appraisal means 6we take judicial_notice of the large downturn in national residential real_estate values that occurred after date convincing evidence of the fair_market_value of the principal_residence immediately before petitioners’ discharge petitioners offered into evidence a tax bill they received for their principal_residence the tax bill shows a net taxable value of dollar_figure for petitioners’ principal_residence the tax bill does not describe the property in detail nor the methodology used in determining the tax value as we noted earlier a value placed upon property for local taxation purposes is not determinative of fair_market_value of the property for federal_income_tax purposes in the absence of evidence of the method used in arriving at that valuation see pierce v commissioner t c pincite n gilmartin v commissioner tax ct memo lexi sec_40 at bishop v commissioner tax ct memo lexi sec_163 at furthermore in new jersey the assessed value of property is generally not equivalent to the fair_market_value of the property see city of passaic v passaic cnty bd of taxation a 2d there has been general agreement for over a century that individual property valuations and assessments have been and are marred by the grossest inequities in fact the statutory framework for property assessments in new jersey specifically contemplates that the assessed value of a property for tax purposes will not be equivalent to the fair_market_value of the property see n j stat ann sec_54 west each county tax administrator must annually determine the ratio or percentage of true value at which the real_property of each taxing district is in fact assessed id sec_54 the director of the division of taxation must determine the ratio of aggregate assessed to aggregate true valuation of real_estate of each taxing district we find that the tax bill is not convincing evidence of the fair_market_value of the principal_residence we further find that petitioners have not met their burden of proving the fair market values of the principal_residence and the beach house immediately before the discharge accordingly petitioners have failed to establish that they were insolvent as defined in sec_108 mr shepherd’s pension we have previously found that petitioners were not insolvent as defined in sec_108 because they failed to meet their burden of proving the fair market values of the beach house and the principal_residence nevertheless we will discuss whether mr shepherd’s pension is an asset because the parties have discussed this issue extensively petitioners contend that mr shepherd’s pension is not an asset for purposes of determining insolvency under sec_108 respondent disagrees mr shepherd is employed by gloucester township and is a contributing member of pers on date mr shepherd obtained a dollar_figure loan from pers against his pension mr shepherd testified that this amount was the maximum he could borrow from pers on date mr shepherd made his first of monthly loan repayments of dollar_figure to pers mr shepherd continued making contributions to his pension after he received the loan petitioners classified mr shepherd’s loan from pers as a liability under sec_108 we note that it is wholly inconsistent to show a loan as a liability if the loan is fully secured_by collateral and the collateral is not listed as an asset by including the loan and not the underlying collateral petitioners are presenting themselves as more insolvent than the reality of the matter for consistency purposes petitioners must either remove the loan as a liability or include the collateral that secures the loan as an asset the term insolvent means the excess of liabilities over the fair_market_value of assets sec_108 this court has held that the word assets as used in the definition of the term insolvent for sec_108 includes assets exempt from the claims of creditors under applicable state law 116_tc_87 we reasoned that if a debtor’s assets including assets exempt from the claims of creditors under state law exceed liabilities then the debtor has the ability to pay a tax on income from the discharge_of_indebtedness id pincite mr shepherd’s pension is exempt from claims of creditors under new jersey state law see n j stat ann sec_25 west supp under the court’s holding in carlson mr shepherd’s pension will not escape classification as an asset under sec_108 solely because of its exemption from claims of creditors mr shepherd had the ability to withdraw some portion of his pension on the date of petitioners’ discharge a member of pers may borrow from the retirement_system an amount equal to not more than of the amount of his accumulated deductions n j stat ann sec_43 15a-34 west supp a member of pers may have more than one loan outstanding at any time see id mr shepherd continued making contributions to his pension with pers every pay_period from the date he received the loan from pers to the date of petitioners’ discharge additionally during this period mr shepherd made monthly loan repayments of dollar_figure to pers in other words mr shepherd’s loan balance with pers decreased from the date he obtained the loan to the date of petitioners’ discharge while his accumulated_contributions to his pension increased over that period therefore we note that mr shepherd’s outstanding loan balance on the date of petitioners’ discharge must have been less than of his accumulated_contributions to his pension as a result mr shepherd had the right to immediately withdraw some portion of his accumulated_contributions as a loan from his pension with pers immediately before petitioners’ discharge_of_indebtedness we find that the portion of mr shepherd’s pension that could have been withdrawn as a loan from pers is an asset for purposes of insolvency under sec_108 petitioners did not provide any evidence of mr shepherd’s accumulated_contributions to the pension immediately before the discharge therefore we are unable to determine what portion of mr shepherd’s pension could have been withdrawn as a loan accordingly we find that petitioners have not met their burden of proving the fair_market_value of the portion of mr shepherd’s pension that constitutes an asset conclusion sec_108 requires that a taxpayer establish the fair_market_value for all of his assets and liabilities in order to make a determination of insolvency if we were to accept petitioners’ valuation of their houses and exclude from liabilities the loan from pers petitioners would be approximately dollar_figure insolvent however 7therefore it is unnecessary for us to decide whether mr shepherd’s entire pension constitutes an asset under sec_108 petitioners have not met their burden of proving the fair market values of the beach house the principal_residence and mr shepherd’s pension since petitioners have not established they were insolvent as defined in sec_108 petitioners are not entitled to exclude their discharge_of_indebtedness income from gross_income under sec_108 in reaching our decision we have considered all arguments made by the parties and to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing decision will be entered for respondent
